   Case 1:20-cv-06274-LAK Document 11-23 Filed 09/30/20 Page 1 of 10




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


               Volume XXIII- A3546-A3554
            Case 1:20-cv-06274-LAK Document 11-23 Filed 09/30/20 Page 2 of 10




                                                                                          Execution Copy

                                       SECURITY AGREEMENT

                 SECURITY AGREEMENT, dated as of August 4, 2003, made by TRANSCARE
CORPORATION, a Delaware corporation (the "Borrower") and EACH OF THE lJNDERSJGNED
SUBSIDIARIES OF THE BORROWER (together with the Borrower, each a "Grantor", collectively, the
"Grantors"), in favor of PATRIARCH PARTNERS AGENCY SERVICES, LLC, as administrative agent
(in such capacity, the "Administrative Agent") for the Lenders (the "Lenders") parties to the Credit
Agreement referred to below.

                                                RECITALS

                Pursuant to the Credit Agreement, dated as of August 4, 2003 (as amended, supplemented
or otherwise modified from time to time, the "Credit Agreement"), among the Borrower, the Lenders and
the Administrative Agent, the Lenders have severally agreed to make loans to the Borrower upon the
terms and subject to the conditions set forth therein, such loans to be evidenced by the Notes issued by the
Borrower thereunder. It is a condition precedent to the obligation of the Lenders to make their respective
loans to the Borrower under the Credit Agreement that each Grantor shall have executed and delivered
this Security Agreement to the Administrative Agent for the ratable benefit of the Lenders.

                NOW, THEREFORE, in consideration of the premises and to induce the Lenders and the '
Administrative Agent to enter into the Credit Agreement and to induce the Lenders to make their
respective loans to the Borrower under the Credit Agreement, each Grantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Lenders, as follows:

                Section 1.      Defined Tenns. (a) Unless otherwise defined herein, capitalized tenns
which are defined in the Credit Agreement and. used herein shall have the meanings given to them in the-
Credit Agreement; the. following terms which are defined in the Uniform Commercial Code in effect in
the State of New York on the date hereof are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Documents, Equipment, Fann Products, General Intangibles, Instruments,
Inventory, Investment Property, Letter of Credit Rights and Proceeds; and the following terms shall have
the following meanings:

                 "Bank Account": (i) any of (A) a deposit, custody or other account (whether, in any case,
time or demand or interest or non-interest bearing) either maintained by any Grantor with the
Administrative Agent, any Lender, or with respect to which a Deposit Account Control Agreement has
been entered into for the benefit of the Administrative Agent, or (B) a Medicare Controlled Account, (ii)
all cash and Investment Property from time to time standing to the credit of such account, and (iii) all
interest, principal and other distributions payable on or with respect to, such account or such cash or
securities; provided that no Payroll Account shall constitute a "Bank Account".

                "Code": the Uniform Commercial Code as from time to time in effect in the State of New
York.

                "Collateral": as defined in Section 2 of this Security Agreement.

                "Copvright": (a) any copyright in any original work of authorship fixed in any tangible
medium of expression (including, without limitation, any thereof referred to on Schedule I hereto),
including, without limitation, all databases, source codes, object codes and manuals, whether published or

                                                                                                         DX               3
N187178.I
                                                                                                       LaMonica v. Tilton, et al.
                                                                                                           18-01021-smb



                                                    A3546
                                                                                                 TRANSCARE00230120
            Case 1:20-cv-06274-LAK Document 11-23 Filed 09/30/20 Page 3 of 10




unpublished, whether now or hereafter existing, and whether in the United States or any other country,
and all applications, registrations, renewals, extensions and recordings relating thereto filed in the United
States Copyright Office or in any other governmental office or agency in the United States or any other
country or political subdivision thereof. in each case in which any Grantor has any right, title or interest,
whether as author, assignee, transferee or otherwise, and all other rights which any Grantor presently has
or hereafter acquires pursuant to any Copyright License relating to any such copyright, including, without
limitation, copyright assignments, and exclusive and nonexclusive licenses, and (b) all right, title and
interest of any Grantor in all physical materials embodying any work with respect to which any Grantor
owns or holds rights in any Copyright or Copyright License.

                 "Copyright License": (a) any agreement, written or oral, naming any Grantor as licensor
or licensee, granting any right in or to an)' Copyright or copyright registration in the United States or any
foreign country (including, without limitation, any thereofreferred to on Schedule I hereto) or (b) any and
all present and future agreements, including, without limitation, assignments and consents, as any such
agreements may from time to time be amended or supplemented, pursuant to which any Grantor now has
or hereafter acquires any direct or beneficial interest in any Copyright, or is a grantor of rights to any third
party with respect to any copyright, whether as a party to any such agreement or as an assignee of any
rights under any such agreement (including, without limitation, any thereof referred to on Schedule I
hereto) excluding, however, non-exclusive computer software licenses.

               "Deposit Account Control Agreement": with respect to any deposit account other than
any Medicare Controlled Account or any Payroll Account, a control agreement substantially in the form
of Annex D-1 or such other form approved by the Administrative Agent, as amended, supplemented or
otherwise modified from time to time.

                 "Excluded Property": as defined in Section 2.

               "Hedge Agreement": as to any Person, any swap, cap, collar or similar arrangement
entered into by such Person providing for protection against fluctuations in interest rates or currency
exchange rates or the exchange of nominal interest obligations, either generally or under specific
contingencies.

                 "Material": with respect to any Copyright, Copyright License, Patent, Patent License,
Trademark or Trademark License, any of the same as to which the Grantors reasonably deems to be
material to the operation of any Grantor's business or to have material economic value.

                "Medicare Account": any Account payable by the Centers for Medicare and Medicaid
Services or other federal or state Governmental Authority ("Governmental Medical Payors") under the
Medicare or Medicaid programs established or authorized pursuant to the Social Security Act {42 U.S.C.
§§ 1395 and 1396 et ~), as amended, any similar or implementing state statutes and the rules and
regulations promulgated pursuant to any thereof {"Medicare/Medicaid Programs").

                 "Medicare Controlled Account": as defined in Section 3(d)(i)(A).

                 "Medicare Controlled Account Agreement'': as defined in Section 3(d)(i)(A).

                 "Medicare Controlled Account Bank": as defined in Section 3(d)(i)(A).

                 "Medicare Controlled Account Bank Office": as defined in Section 3(d)(i)(A).

                 "Non-Medicare Account": any Account other than a Medicare Account.


N187178.I
                                                       2



                                                      A3547
                                                                                                     TRANSCARE00230121
             Case 1:20-cv-06274-LAK Document 11-23 Filed 09/30/20 Page 4 of 10


               "Non-Medicare Controlled Account": any Bank Account (other than a Medicare
Account) with respect to which a Deposit Account Control Agreement has been entered into among the
applicable Grantor, the depository financial institution of such Bank Account and the Administrative
Agent.

               "Patent License": any agreement, whether written or oral, providing for the grant by or to
any Grantor of any right to manufacture, use or sell any invention covered by a Patent, and all rights of
any Grantor under such agreement; including, without limitation, any thereof referred to in Schedule II
hereto.

                 "Patents": (a) all letters patent of the United States or any other country, including
patents, design patents and utility models, and all registrations and recordings thereof, including, without
limitation, any thereof referred to in Schedule II hereto, (b) all applications for letters patent of the United
States or any other country and (c) all reissues, extensions, divisions, continuations and continuations-in-
part thereof, and the inventions disclosed or claimed therein, including the right to make, sell and/or use
the inventions disclosed or claimed therein; including, without limitation, any thereof referred to in
Schedule II hereto.

                  "Payroll Accounts": any one or more deposit, custody or other accounts maintained by
any Grantor with a bank or other institution if such account is used solely to deposit funds (i) which are to
be applied to the payment of wages and other compensation payable to employees of any Grantor and any
withholding, social security, payroll, unemployment or other taxes relating thereto, imposed by any
federal, state, county or local government or a subdivision or agency thereof, including any charges, fees,
assessments, interest, penalties or additions payable in connection with any of the foregoing or which are
to be applied, to the extent of amounts withheld or deducted from compensation payable to any employee
of any Grantor, to the payment of health insurance or other benefits generally provided to employees of
any Grantor, or (ii) which are transferred to a Bank Account because they are not required to make a
payment contemplated by the foregoing clause (i).

                  "Secured Obligations": the collective reference to (a) the Obligations, and (b) all
obligations and liabilities of each Grantor to the Administrative Agent and the Lenders, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or hereafter incurred, which may
arise under, out of or in connection with any Hedge Agreement entered into by any Grantor with any
Lender and any other document made, delivered or given in connection therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs, expenses (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by any Grantor pursuant to the terms of such Hedge Agreement or other documents)
or otherwise.

                "Security Agreement": this Security Agreement, as amended, supplemented or otherwise
modified from time to time.

                "Trademark License": any agreement, written or oral, providing for the grant by or to any
Grantor of any right to use any Trademark, including, without limitation, any thereof referred to in
Schedule III hereto.

                 "Trademarks": (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos and other source or business
identifiers, all prints or labels on which any of the foregoing appear, and all designs and general
intangibles of a like nature, and the goodwill associated therewith or symbolized thereby, and all other
assets, rights and interests that uniquely embody such goodwill, now existing or hereafter adopted or

N187178. I
                                                       3




                                                       A3548
                                                                                                      TRANSCARE00230122
            Case 1:20-cv-06274-LAK Document 11-23 Filed 09/30/20 Page 5 of 10




acquired, all registrations and recordings thereof, and all applications in connection therewith, whether in
the United States Patent and Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof, or otherwise, including, without
limitation, any thereofreferred to in Schedule III hereto, and (b) all extensions or renewals thereof.

                "Transcare New York": TransCare New York, Inc., a Delaware corporation.

                  "Vehicles": all cars, trucks, trailers, construction and earth moving equipment and other
vehicles covered by a certificate of title law of any State and, in any event, including, without limitation,
the vehicles listed on Schedule IV hereto and all tires and other appurtenances to any of the foregoing.

                 (b)      The words "hereof', "herein" and "hereunder" and words of similar import when
used in this Security Agreement shall refer to this Security Agreement as a whole and not to any
particular provision of this Security Agreement, and Section, Schedule. Annex, and Exhibit references are
to this Security Agreement unless otherwise specified. The meanings given to terms defined herein shall
be equally applicable to both the singular and plural forms of such terms.

                 Section 2.         Grant of Security Interest. As collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations, each Grantor hereby grants to the Administrative Agent for the
ratable benefit of the Lenders a security interest in all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the "Collateral"):

                                (i)   all Accounts;
                               (ii)   all Bank Accounts;
                              (iii)   all Chattel Paper;
                              (iv)    all Commercial Tort Claims;
                               (v)    all Contracts;
                               (vi)   all Copyrights;
                              (vii)   all Copyright Licenses;
                             (viii)   all Documents;
                               (ix)   all Equipment:
                                (x)   all General Intangibles;
                               (xi)   all Instruments;
                              (xii)   all Inventory;
                             (xiii)   all Investment Property;
                             (xiv)    all Letter of Credit Rights;
                              (xv)    a II Patents;
                              (xvi    all Patent Licenses;
                            (xvii)    all Trademarks;
                           (xviii)    all Trademark Licenses;
                             (xix)    all Vehicles;
                              (xx)    all books and records pertaining to the Collateral: and
                             (xxi)    to the extent not otherwise included, all Proceeds and products of
                                      any and all of the foregoing.

                         Notwithstanding the foregoing, the Collateral shall not include any Equipment or
Vehicles and proceeds thereof which are the subject of any Financing Lease or Lien pennitted by Section
9.3(f) or (g) of the Credit Agreement or any right of any Granter under any such Financing Lease, in any


NJ87178.I
                                                       4


                                                      A3549
                                                                                                  TRANSCARE00230123
            Case 1:20-cv-06274-LAK Document 11-23 Filed 09/30/20 Page 6 of 10




such case in which the Financing Lease or agreement creating or governing such Lien expressly prohibits
the granting of a security interest in or other Lien on the Grantor's rights under such Financing Lease or
on such Equipment or Vehicles financed thereunder and the proceeds thereof, to the extent such
prohibition is enforceable under applicable law (any such property or interests in property excluded from
the security interest granted hereunder pursuant to this sentence, the "Excluded Property").


                   Section 3.         Rights of Agent and Lenders; Limitations on Agent's and Lenders'
Obligations.

                  (a)     Borrower Remains Liable under Accounts. Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of the Accounts to observe and perfonn all
the conditions and obligations to be observed and performed by it thereunder, all in accordance with the
tenns of any agreement giving rise to each such Account. None of the Administrative Agent nor any
Lender shall have any obligation or liability under any Account (or any agreement giving rise thereto) by
reason of or arising out of this Security Agreement or the receipt by the Administrative Agent or any such
Lender of any payment relating to such Account pursuant hereto, nor shall the Administrative Agent or
any Lender be obligated in any manner to perfonn any of the obligations of any Grantor under or pursuant
to any Account (or any agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the sufficiency of any performance by
auy parly under any A1..:cuu11l (ur any agrt::t::mt::nl giving rise:: Lht::rt:tu). lu prt:st:nt or filt: any claim, lo lake
any action to enforce any perfonnance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

                (b)      Notice to Account Debtors and Contracting Parties. Upon the request of the
Administrative Agent at any time after the occurrence and during the continuance of an Event of Default,
(i) each Grantor shall notify account debtors on the Non-Medicare Accounts that the Non-Medicare
Accounts have been assigned to the Administrative Agent for the ratable benefit of the Lenders and that
payments in respect thereof shall be made directly to the Administrative Agent, and (ii) the Borrower
shall use its best efforts to obtain, and shall assist and cooperate with the Administrative Agent in
obtaining, an appropriate order of a Governmental Authority of competent jurisdiction providing for the
payment of all Medicare Accounts directly to the Administrative Agent.

                  (c)      Analysis of Accounts. The Administrative Agent shall have the right to make
test verifications of the Accounts in any manner and through any medium that it reasonably considers
advisable, on a mutually convenient Business Day twice during each calendar year and shall in each case
be satisfied in all material respects with the results thereof, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection therewith; provided,
however, that upon the occurrence and during the continuation of an Event of Default, the Administrative
Agent shall be entitled to perform such additional due diligence inspections, tests and review of such
Accounts as any Lender shall deem necessary or advisable. Upon the Administrative Agent's request and
at the expense of the Grantors, each Grantor shall cause independent public accountants or others
satisfactory to the Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the Accounts. The Administrative
Agent may, upon prior notice to the Grantor if no Event of Default has occurred and is continuing, in its
own name or in the name of others communicate with account debtors on the Accounts to verify with
them to its satisfaction the existence, amount and terms of any Accounts.

                   (d) Collections on Accounts; Account Control System.




Nl87178.I
                                                            5


                                                           A3550
                                                                                                               TRANSCARE00230124
            Case 1:20-cv-06274-LAK Document 11-23 Filed 09/30/20 Page 7 of 10




                  (i)     Transcare New York. (A). Medicare Accounts. All Medicare Accounts with
respect to all services perfonned by Transcare New York are billed by and are payable to Transcare New
York. Transcare New York hereby agrees that (x) within 20 days after the date hereof, it shall establish
one or more deposit accounts in its name and under its control, for the purpose of receiving payments in
respect of all Medicare Accounts (each, a "Medicare Controlled Account") and it shall deliver to the
Administrative Agent a supplemental Schedule V, Part A, setting forth each financial institution at which
a Medicare Controlled Account has been established (a "Medicare Controlled Account Bank"), the office
of such Medicare Controlled Account Rank (the "Medicare C:ontrolleci Account Rank Office'") and
account number therefor, (y) within 30 days after the date hereof, it shall enter into with respect to each
Medicare Controlled Account, a deposit account instruction agreement substantially in the form of Annex
D-2 to this Security Agreement or such other agreement acceptable to the Administrative Agent (as
amended, supplemented or otherwise modified from time to time, a "Medicare Controlled Account
Agreement"), and (z) within 40 days after the date hereof, it shall instruct each Governmental Medical
Payor (as defined in the definition of "Medicare Account") with respect to any Medicare Accounts that
makes payment to Transcare New York by wire transfer to make all payments with respect thereto via
wire transfer directly to a Medicare Controlled Account. So long as this Security Agreement is in effect,
Transcare New York warrants that it shall continue to direct all Governmental Medical Payors in respect
of its Medicare Accounts that make payment to Transcare New York by wire transfer to make all
payments of Medicare Accounts by wire transfer directly to a Medicare Controlled Account. After such
time as a Medicare Controlled Account has been established, any funds or other proceeds that Transcare
New York collects or receives on account of any of its Medicare Accounts, whether consisting of cash,
checks or other items, shall be deposited in a Medicare Controlled Account within two (2) Business Days
of receipt thereof. Nothing in this Security Agreement or any Medicare Controlled Account Agreement
shall be deemed to limit the sole dominion and control of Transcare New York over any Medicare
Controlled Account. Transcare New York and each of the other Grantors agrees that any change,
amendment, modification or rescission of (x) the instruction set forth in any Medicare Controlled Account
Agreement to the applicable Medicare Controlled Account Bank to transfer funds from such Medicare
Controlled Account to a Non-Medicare Controlled Account (other than to transfer funds to another Non-
Medicare Controlled Account), or (y) the instructions to any Governmental Medical Payor regarding the
Medicare Controlled Account(s) to which payments under any Medicare/Medicaid Programs are
transferred by wire transfer of funds (other than to make payment to another Medicare Controlled
Account), or (z) the giving of any notice to the Administrative Agent or any Lender of any such
prohibited modification or rescission, shall each constitute an Event of Default.

                 (B) Non-Medicare Accounts. Transcare New York and/or TransCare Corporation has
established the deposit accounts described on Part B of Schedule V (the "Existing Bank Accounts"), with
the financial institutions and at the offices set forth on such Part B of Schedule V. Certain obligors with
respect to the Medicare Accounts currently make payments into the existing Bank Accounts. TransCare
New York agrees that it or TransCare Corporation, as applicable, will enter into a Deposit Account
Control Agreement with the financial institution with respect to each Existing Bank Account and the
Administrative Agent which shall be effective on the date which is 60 days after the date hereof (the
•~on-Medicare Account Effective Date"), whereupon each such Existing Bank Account shall be deemed
a Non-Medicare Controlled Account. Transcare New York has instructed, and shall continue to instruct,
each obligor that makes payment to Transcare New York by wire transfer with respect to any Non-
Medicare Accounts to make all payments with respect thereto via wire transfer directly to the Existing
Bank Accounts or a Non-Medicare Controlled Account hereinafter established. ln the event that
Transcare New York collects or receives any funds or other proceeds on account of any of its Non-
Medicare Accounts, whether consisting of cash, checks or other items, then Transcare New York shall
deposit such funds or proceeds in the Existing Bank Accounts or a Non-Medicare Controlled Account
within rn·o (2) Business Day of receipt thereof (duly endorsed by Transcare New York to the
Administrative Agent, if required), and pending such deposit all such funds or proceeds shall be held by

Nl87178.I
                                                     6


                                                    A3551
                                                                                                 TRANSCARE00230125
            Case 1:20-cv-06274-LAK Document 11-23 Filed 09/30/20 Page 8 of 10



Transcare New York in trust for the Administrative Agent and the Lenders and shall continue to be held
as collateral security for the Secured Obligations.

                 (ii)    Other Grantors. (A) Medicare Accounts. Each Grantor (other than Transcare
New York) represents that all Medicare Accounts with respect to all services performed by such Grantor
are billed by and are payable to such Grantor. Each Grantor (other than Transcare New York) hereby
agrees that, promptly upon the request of the Administrative Agent at any time after any Event of Default
has occurred and is continuing, such Grantor (x) shall establish segregated deposit accounts at financial
institutions reasonably satisfactory to the Administrative Agent, in such Grantor's name and under its
control, for the purpose of receiving payments in respect of Medicare Accounts, (y) shall cause a
Medicare Controlled Account Agreement to be entered into among such Grantor, the Administrative
Agent and such financial institution at which such deposit account is established, and (z) shall instruct
each Governmental Medical Payor with respect to any Medicare Accounts that makes payment to such
Grantor by wire transfer to make all payments with respect thereto via wire transfer directly to such
deposit account. Each such deposit account shall thereupon be deemed a Medicare Controlled Account
and such depositary financial institution shall be deemed a Medicare Controlled Account Bank for
purposes of this Security Agreement. Each such Gran tor warrants that, from and after such request by the
Administrative Agent, it shall continue to direct all Governmental Medical Payors in respect of its
Medicare Accounts that make payment to such Grantor by wire transfer to make all payments of
Medicare Accounts by wire transfer directly to a Medicare Controlled Account. Any funds or proceeds
collected or received by any such Grantor, at any time after receiving such instruction from the
Administrative Agent, on account of any of its Medicare Accounts, whether consisting of cash, checks or
other items, shall be deposited in a Medicare Controlled Account within two (2) Business Days of receipt
thereof. Nothing in this Security Agreement or any Medicare Controlled Account Agreement shall be
deemed to limit the sole dominion and control of any such Grantor over any Medicare Controlled
Account. Each Grantor agrees that any change, amendment, modification or rescission of (x) the
instruction set forth in any Medicare Controlled Account Agreement to the applicable Medicare
Controlled Account Bank to transfer funds from such Medicare Controlled Account to a Non-Medicare
Controlled Account (other than to transfer funds to another Non-Medicare Controlled Account), or (y) the
instructions to any Governmental Medical Payor regarding the Medicare Controlled Account(s) to which
payments under any Medicare/Medicaid Programs are transferred by wire transfer of funds (other than to
make payment to another Medicare Controlled Account), or (z) the giving of any notice to the
Administrative Agent or any Lender of any such prohibited modification or rescission, shall each
constitute an Event of Default. Prior to the time of entering into Medicare Controlled Account
Agreements pursuant to this paragraph, no Grantor shall enter into any account control agreement or
similar agreement with respect to any such deposit account in favor of any Person other than the
Administrative Agent.

                 (B)     Non-Medicare Accounts. Promptly upon the request of the Administrative Agent
after the occurrence and during the continuance of any Event of Default, each Granter (other than
Transcare New York) shall enter into a Deposit Account Control Agreement among such Grantor, the
Administrative Agent, and the depositary financial institution with respect to each deposit account into
which only proceeds of any Non-Medicare Accounts are deposited (including any such deposit accounts
listed on Part C of Schedule V), and such deposit account shall thereupon be deemed Non-Medicare
Controlled Accounts for purposes of this Security Agreement. Prior to the time of entering into Deposit
Account Control Agreements pursuant to this paragraph, no Grantor shall enter into any account control
agreement or similar agreement with respect to any such deposit account in favor of any Person other than
the Administrative Agent. At any time after such request from the Administrative Agent, such Grantor
shall and shall continue to instruct each obligor that makes payment to such Grantor by wire transfer with
respect to any Non-Medicare Accounts to make all payments with respect thereto via wire transfer
directly to a Non-Medicare Controlled Account. In the event that at any time after such request from the

Nl87l78.l
                                                    7



                                                   A3552
                                                                                               TRANSCARE00230126
            Case 1:20-cv-06274-LAK Document 11-23 Filed 09/30/20 Page 9 of 10



Administrative Agent such Grantor collects or receives any funds or other proceeds on account of any of
its Non-Medicare Accounts, whether consisting of cash, checks or other items, then such Grantor shall
deposit such funds or proceeds in a Non-Medicare Controlled Account within two (2) Business Days of
receipt thereof (duly endorsed by such Grantor to the Administrative Agent, if required), and pending
such deposit all such funds or proceeds shall be held by such Grantor in trust for the Administrative
Agent and the Lenders and shall continue to be held as collateral security for the Secured Obligations.

                (iii)   Information as to Accounts. Each Grantor will provide the Administrative Agent,
upon request of the Administrative Agent, copies of all periodic reports, lists and/or bank statements, in
each case prepared or received in the ordinary course of business, which identify deposits into each
Medicare Controlled Account or Non-Medicare Controlled Account or Existing Bank Account, promptly
upon request by the Administrative Agent. At the Administrative Agent's request, the relevant Granter
shall deliver to the Administrative Agent copies of all documents evidencing, and relating to, the
agreements and transactions which gave rise to the Accounts, including, without limitation, all orders and
invoices.

                 (iv)    Proceeds Not Directly Deposited. All Proceeds of Medicare Accounts of
Transcare New York received more than 60 days after the date hereof (or, after the establishment of
Medicare Controlled Account with respect to any other Granter, of such Grantor) which are not deposited
directly into a Medicare Controlled Account by an obliger, when collected by the relevant Grantor,
whether consisting of checks, notes, drafts, bills of exchange, money orders, commercial paper of any
kind whatsoever, or other documents or otherwise, received in payment of any Medicare Account of such
Grantor shall be promptly deposited by such Grantor in the exact fonn received, except for any
endorsement by such Granter to the Administrative Agent if required, in a Medicare Controlled Account,
and until so deposited, shall be deemed to be held in trust by such Grantor for the Administrative Agent
and shall not be commingled with such Grantor's other funds. All Proceeds of Non-Medicare Accounts of
Transcare New York received after the Non-Medicare Account Effective Date (or, after the establishment
of Non-Medicare Controlled Accounts with respect to any other Grantor, of such Granter) which are not
deposited directly into a Non-Medicare Controlled Account by an obligor, when collected by the relevant
Grantor, whether consisting of checks, notes, drafts, bills of exchange, money orders, commercial paper
of any kind whatsoever, or other documents or otherwise, received in payment of any Non-Medicare
Account of such Grantor shall be promptly deposited by such Granter in the exact form received, except
for any endorsement by such Grantor to the Administrative Agent if required, in a Non-Medicare
Controlled Account, and until so deposited, shall be deemed to be held in trust by such Grantor for the
Administrative Agent and shall not be commingled with such Grantor's other funds.

                 (vi)   Distributions of Collections. (A). All Proceeds constituting collections of
Accounts or Contracts while held by the Administrative Agent (or by any Granter in trust for the
Administrative Agent) shall continue to be collateral security for all of the Secured Obligations and shall
not constitute payment thereof until applied as hereinafter provided.

                  (B)     Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may notify the Grantors in writing (by hand delivery or facsimile transmission) that
such Event of Default has occurred and is continuing, and that the Borrower's ability to withdraw,
transfer or otherwise access funds from the Non-Medicare Controlled Accounts is being curtailed
contemporaneously with such notice; provided, that no such notice need be given by the Administrative
Agent to the Grantors if such Event of Default is an Event of Default specified in either Section I 0(g)(i)
or (ii) of the Credit Agreement. Any such notice to the Grantors shall be deemed to be notice to all Loan
Parties. Upon the giving of such notice, or upon the occurrence of an Event of Default specified in either
Section 10(g)(i) or (ii) of the Credit Agreement, the Administrative Agent shall be entitled, at the
Administrative Agent's sole discretion, to withdraw all or any portion of funds deposited in any Non-

Nl87l78.I
                                                     8


                                                    A3553
                                                                                                TRANSCARE00230127
            Case 1:20-cv-06274-LAK Document 11-23 Filed 09/30/20 Page 10 of 10




Medicare Controlled Account and apply such funds to the payment of the Secured Obligations in such
order as the Administrative Agent may elect.


                Section 4.       Representations and Warranties. Each Grantor hereby represents and
warrants (subject to notices and supplements with respect to the matters set forth in this Section 4
provided pursuant to Section 5) that:

                 (a)      Title; No Other Liens. Except for the Liens granted to the Administrative Agent
for the ratable benefit of the Lenders pursuant to this Security Agreement, and the other Liens pennitted
to exist on the Collateral pursuant to the Credit Agreement, each Grantor•s rig,ht, title and interest in each
item of the Collateral is free and clear of any and all Liens or claims of others. No effective security
agreement, financing statement or other public notice with respect to all or any part of the Collateral is on
file or of record in any pub Iic office, except such as may have been filed in favor of the Administrative
Agent, for the ratable benefit of the Lenders, pursuant to this Security Agreement or as may be pennitted
pursuant to the Credit Agreement.

                 (b)      Perfected First Priority Liens. (i) When financing statements have been filed in
the offices in the jurisdictions listed in Schedule 6.16 to the Credit Agreement, to the extent that
perfection may be made by filing financing statements, the Liens granted pursuant to this Security
Agreement will constitute fully perfected Liens in favor of the Administrative Agent, for the ratable
benefit of the Lenders, in the Collateral as collateral security for the Secured Obligations, which Liens are
prior to all other Liens on the Collateral created by the Grantors and in existence on the date hereof and
\vhich are enforceable as such against all creditors of and purchasers from any Grantor, subject as to
priority to the Liens pennitted by the Credit Agreement and as otherwise pennitted by Section 6.16(c) of
the Credit Agreement. (ii) When control agreements have been entered into, registration applications filed
with respect to intellectual property, vehicle titles tiled with the applicable department of motor vehicles,
showing the Administrative Agent as lienholder, and any mortgages recorded, to the extent that perfection
is made other than by filing financing statements, the Liens granted pursuant to this Security Agreement
will constitute fully perfected Liens in favor of the Administrative Agent, for the ratable benefit of the
Lenders, in the Collateral as collateral security for the Secured Obligations, which Liens are prior to all
other Liens on the Collateral created by the Grantors and in existence on the date hereof and which are
enforceable as such against all creditors of and purchasers from any Grantor, subject as to priority to the
Liens permitted by the Credit Agreement and as otherwise pennitted by Section 6. l 6(c) of the Credit
Agreement.

                (c)     Accounts. The amount represented by each Grantor to the Administrative Agent
from time to time as owing by all account debtors in respect of the Accounts will at such time be the
correct amount actually owing by such account debtor or debtors thereunder, except to the extent of
adjustments in respect of co-payments, deductibles and rebilling to other account debtors. No amount
payable to any Grantor under or in connection with any Account is evidenced by any Instrument or
Chattel Paper which has not been delivered or which is not promptly delivered to the Administrative
Agent. The place where each Grantor keeps its billing records concerning the Accounts is specified on
Schedule VII.

                 (d)    Inventory and Equipment. The Inventory and the Equipment are kept at the
locations listed on Schedule VJ hereto, except, in the case of Vehicles, when such Vehicles (and any
Equipment therein) are being used in the ordinary course of the respective Grantor's business.




Nl87178.I
                                                      9


                                                    A3554
                                                                                                   TRANSCARE00230128
